Citation Nr: 1621692	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  07-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 2000 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2011 Decision and Remand, the Board found the issue of entitlement to a TDIU had been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The schedular criteria for entitlement to a TDIU have not been met in this case.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1.  

The Veteran stated that she was a certified nurse assistant, and worked in many health care facilities, but was unable to maintain employment for a significant period of time due to her depressive disorder.  The Veteran worked in home health nursing, but only worked a maximum of six hours per week.  At the October 2013 VA examination, the Veteran indicated that she worked as a medical technician for over a year, however, the examiner noted that she had difficulty in adapting to stressful circumstances, including work.  The Veteran expressed difficulty with supervisors ordering her to complete tasks.  She also expressed anger with her job situation because she believed her life would have been different had she continued in the military.  Furthermore, the October 2013 VA examiner concluded that the Veteran's depressive disorder caused marked impairment in the Veteran's ability to respond appropriately to coworkers, supervisors, or the general public, and marked impairment in her ability to respond to changes in the work setting.  Accordingly, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis. Therefore, remand is warranted.

In addition, the record does not contain a VA Form 21-8940 or comparable information to determine the Veteran's employment history or whether her part-time employment constituted substantially gainful employment.  On remand, the Veteran should be provided a VA Form 21-8940 and the RO should undertake all appropriate development and then adjudicate the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow her adequate time to complete and return it to the VA.

2.  Thereafter, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted pursuant to 38 C.F.R. § 4.16(b).  

3.  After all development has been completed, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




